DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 6, 9, 11-12, 14-16 and 19 are pending.
Claims 3, 5, 7-8, 10, 13 and 17-18 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Julio Salas on 10 January 2022.

In claim 1,
Line 7: replace “windfarm” with “wind farm”
Line 9: replace “the measurement” with “the at least two measurement”
Line 10: replace “the measurement” with “the at least two measurement”
Line 24: replace “a single” with “the single”
In claim 2,
Line 1: replace “each” with “the each”
Line 2: replace “comprises” with “further comprises”
In claim 4,
Line 1: replace “wherein each” with “wherein the each”
Line 2: replace “comprises” with “further comprises”
Line 2: replace “generating” with “the generating”
In claim 6,
Line 1: replace “computing” with “the computing”
In claim 9,
Line 1: replace “controlling” with “the controlling”
Line 2: replace “a plurality” with “the plurality”
Line 3: replace “windfarm” with “wind farm”
Line 4: replace “windfarm” with “wind farm”

In claim 11,
Line 11: replace “the measurement” with “the at least two measurement”
Line 12: replace “the measurement” with “the at least two measurement”
In claim 12,
Line 2: replace “each” with “the each”
In claim 14,
Line 1: replace “each” with “the each”
Line 2: replace “comprises” with “further comprises”
In claim 19,
Line 3: replace “windfarm” with “wind farm”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1-2, 4, 6, 9, 11-12, 14-16 and 19 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Nelson et al. (US 2015/0361954 A1) teaches determining a grid condition and controlling a wind power plant in a manner which is appropriate to the determined grid condition. The method includes determining a relationship between measured output parameters of wind turbine generators, more specifically reactive power and voltage, which indicate the condition of a power grid to which the wind power plant supplies power.  The method further includes controlling the wind power plant responsive to the relationship between the measured output parameters of the wind turbine generators to avoid onset of oscillatory behavior, which could otherwise occur in the wind power plant in the presence of a weakened grid condition, where the weakened grid condition is determined based on a short circuit ratio (SCR).
Diedrichs et al. (US 2015/0198145 A1) teaches determining a set point value to a wind power installation control that meets a stability criterion based on a grid sensitivity. The method includes measuring, with a single measurement unit, the voltage at a grid connection point, and 
Kosaka et al. (US 2015/0120228 A1) teaches determining equivalent circuit model at the load, in order to calculate a short-circuit impedance using the estimated backward impedance and a load impedance, which leads to obtaining a short-circuit current and a short-circuit capacity to calculate a short circuit ratio (SCR).
Metz-Noblat et al. (B. de Metz-Noblat, F. Dumas, C. Poulain, Calculation of short-circuit currents, Cahier technique no. 158, September 2005, Schneider Electric, Pages 11 and 25) further teaches calculating a short circuit current using a formula that is a modulus of a ratio of the equivalent voltage at the fault location to the equivalent impedance.

However, as Applicant argues, and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations (emphasis added) as part of the totality of the claim:
A method for controlling a wind farm comprising a plurality of wind turbines coupled to an electrical grid based on a strength value of the electrical grid computed in real time, comprising: 
during real time operation of the plurality of wind turbines of the wind farm supplying active power to the electrical grid, receiving from a single phasor measurement unit at least two measurement data sets from a location of integration of the wind farm to the electrical grid, wherein each of the at least two measurement data sets comprises a plurality of electrical parameters comprising an active power value, a reactive power value, and a voltage value, wherein a first one of the at least two measurement data sets is taken at a first real time instant and a second one of the at least two measurement data sets is taken at a second real time instant; 
generating a grid model of the electrical grid based on the at least two measurement data sets, wherein the grid model is characterized by an equivalent grid voltage and an equivalent grid impedance computed by solving a matrix equation representative of the grid model and the at least two measurement data sets; 
computing the strength value of the electrical grid based on the grid model by determining a ratio of a short circuit power capacity to a power capacity of the wind farm, wherein the short circuit power capacity is a function of a voltage reference and a short circuit current value, and wherein the short circuit current value is equal to a modulus of a ratio of the equivalent grid voltage to the equivalent grid impedance computed by solving the matrix equation; and 
controlling a power output of the wind farm in real time based on the strength value, 
wherein the method calls for only the single phasor measurement unit.


Independent claim 11 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2, 4, 6 and 9 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2, 4, 6 and 9 are allowable.
Claims 12, 14-16 and 19 are dependent claims of claim 11. The claim 11 is allowable, and therefore, claims 12, 14-16 and 19 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116